Exhibit 10.55

MARCHEX, INC.

Separation Agreement

Russell C. Horowitz (referred to as “Executive”) and Marchex, Inc., on behalf of
itself and its successors, subsidiaries, affiliates, and related companies
(referred to collectively as the “Company” or “Marchex”), enter into this
Separation Agreement and General Release (the “Agreement”) effective as of the
eighth (8th) day following the date Executive signs this Agreement if not
revoked in accordance with the last paragraph hereof (the “Effective Date”).

WHEREAS, on March 23, 2016, Executive notified the Company of his decision not
to stand for reelection to the Board of Directors of the Company (the “Board”),
at the Annual Meeting of Stockholders on May 12, 2016 (the “Separation Date”).

WHEREAS, Executive is an employee of the Company and presently serves as the
Company’s Executive Director;

WHEREAS, the Company and Executive desire to set forth the terms and conditions
of Executive’s proposed separation from employment with the Company; and

WHEREAS, Executive has agreed to provide the Company with transition services
and to continue to be available to advise and consult as requested by the
Company.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Company and Executive agree as follows:

1. Executive’s Separation.

(a) Executive agrees to remain employed as the Company’s Executive Director
until the Separation Date. On the Separation Date, Executive’s employment with
the Company shall terminate.

(b) From the Separation Date through the end of the Consulting Period (as
defined below), Executive shall serve as a non-employee consultant to the
Company on the terms set forth in this Agreement.

2. Compensation through Separation Date. If Executive remains employed through
the Separation Date, Executive shall receive his current compensation and
benefits through the Separation Date.

3. Separation from Service. In connection with Executive’s separation from
service on the Separation Date and, with respect to any of the following
compensation and benefits to which Executive is not currently entitled or that
are not required by law:

(a) On the Separation Date, Executive’s participation in any Company employee
benefit plans or programs (including without limitation any matching
contributions under the Company’s 401(k) plan, life insurance premium programs
and other medical programs and any car allowance or other personal benefits and
perquisites) shall cease, except as otherwise expressly provided in this
Agreement or in the applicable Company plan. For the avoidance of doubt,
Executive shall not be eligible for any severance benefits other than set forth
herein.

(b) So long as Executive timely elects health benefits continuation pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder

 

1



--------------------------------------------------------------------------------

(“COBRA”), Executive shall be entitled to receive payment by the Company of
Executive’s applicable premiums (the “COBRA Premium Subsidy”) for such
continuation coverage under COBRA (payable as and when such payments become due)
during the period (the “COBRA Payment Period”) commencing on the Separation Date
and ending on the earliest to occur of (i) the eighteen (18) month anniversary
of the Separation Date, (ii) the expiration of Executive’s eligibility for
benefits under COBRA, and (iii) the date on which Executive and his or her
covered dependents, become covered by health insurance coverage through another
source. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the reimbursement of such COBRA Premium Subsidy would result in
a violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code or any statute or regulation of similar effect (including but not
limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of
providing such COBRA Premium Subsidy, the Company, in its sole discretion, may
elect to instead pay to Executive on the first day of each month of the COBRA
Payment Period, a fully taxable cash payment equal to the COBRA Premium Subsidy
for that month, grossed up for applicable tax withholdings if any, for the
remainder of the COBRA Payment Period. Executive may, but are not obligated to,
use such taxable cash payment toward the cost of COBRA premiums.

(c) Attached hereto as Exhibit A is a list of Executive’s stock options and
shares of restricted stock outstanding on the date hereof (together, the
“Existing Equity Awards”). Executive represents that Exhibit A is a correct and
complete list of his Existing Equity Awards on the date of this Agreement. No
changes shall be made to the terms of the Existing Equity Awards set forth in
the applicable award agreement except as follows:

(i) Effective as of the Separation Date, vesting shall accelerate in full on
such Existing Equity Awards and the Company will extend the period during which
Executive may exercise any vested stock options through the 10 year anniversary
of the respective grant date. Executive understands that the stock options
subject to this extended exercise period shall cease to be treated for tax
purposes as incentive stock options as of the date hereof.

(ii) Effective as of the Separation Date, the Executive shall be granted 100,000
shares of the Company’s Class B Common Stock pursuant to the Company’s 2012
Stock Incentive Plan at a purchase price of $0.01 per share. Subject to
Executive’s continued performance of consulting services during the Consulting
Period, such restricted stock shall vest in equal amounts on a quarterly basis
over the Consulting Period and according to such other conditions as are set
forth in the restricted stock agreement for such shares and the Plan.

4. Compensation during Consulting Period. For consulting services rendered by
Executive during the Consulting Period, the Company shall pay Executive an
annualized amount of $255,000 per year, payable in twelve (12) monthly
installments in advance through May 12, 2017.

5. Consulting Agreement.

(a) From the Separation Date through the earlier of (i) May 12, 2017 or (ii) the
Company’s termination of the Consulting Period pursuant to clause (d) below
(such applicable period, the “Consulting Period”), Executive will provide
consulting and advisory services from time to time as may be reasonably
requested by the Company’s Chief Executive Officer, provided that the Company
will take into consideration Executive’s other business and personal commitments
that may arise during the Consulting Period. Such consulting services may be
conducted in person, by phone or via alternate communications. Such matters are
expected to consist of:

 

  •   Participation in the ongoing review of the Company’s strategy;

 

2



--------------------------------------------------------------------------------

  •   Reviewing and meeting with potential new director candidates;

 

  •   Participating in the mentoring of the executive team; and

 

  •   Assistance and cooperation with the efficient transfer to the Company and
its ongoing management team of Executive’s institutional knowledge and
understanding and relationships with former, current and prospective partners,
agencies and customers.

(b) During the Consulting Period, Executive shall not be an employee of the
Company and shall not be entitled to receive any fringe benefits, perquisites or
other benefits from the Company or to participate in any employee benefit plans,
programs or policies of the Company, except as expressly provided otherwise in
this Agreement.

(c) During the Consulting Period, the Company shall pay or reimburse Executive
for reasonable out-of-pocket expenses incurred in connection with Executive’s
performance of the Consulting Services, upon presentation of written
documentation thereof in accordance with Company expense reimbursement policies.

(d) Only in the event of Executive’s material breach of this Agreement, the
Company may terminate the Consulting Period if Executive has not substantially
cured such breach within 30 days after the Company provides written notice to
Executive of such breach, and upon such termination, the Company shall have no
further obligations hereunder.

6. No Other Compensation Owed. Executive acknowledges and agrees that except for
the compensation and benefits provided above and accrued but unpaid amounts as
of the Separation Date, no other compensation, payments, wages, salary, bonuses,
commissions, benefits, severance, equity, or remuneration of any kind whatsoever
are owing to Executive as a result of his separation from the Company.

7. Release of Claims.

(a) In exchange for the promises contained in this Agreement and to the extent
permitted by law, Executive hereby waives, releases and forever discharges, and
agrees that Executive will not in any manner institute, prosecute or pursue, any
and all complaints, claims, charges, liabilities, claims for relief, demands,
suits, actions or causes of action, whether in law or in equity, know or
unknown, which Executive asserts or could assert, at common law, under any
express or implied contract, arising in tort or under any statute, rule,
regulation, order or law, whether federal, state, or local, or on any grounds
whatsoever, including without limitation, claims under the Executive Employment
Agreement with the Company dated January 17, 2003 (the “Employment Agreement”),
Title VII of the Civil Rights Act of 1964, Washington Law Against Discrimination
in Employment, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, as amended “ADEA”), Washington Age Discrimination Law,
the Family and Medical Leave Act of 1993, and the Executive Retirement Income
Security Act of 1974, against the Company and any of its or their current or
former, directors, officers, agents, employees, subsidiaries, successors, and
assigns (collectively referred to as “Released Parties”) with respect to any
event, matter, claim, damage or injury arising out of or relating to Executive’s
relationship with the Company, the termination of such relationship, or the
Employment Agreement arising up to the date and time of signing of this
Agreement by Executive.

Notwithstanding the foregoing, this release does not terminate Executive’s
rights (a) set forth in this Agreement, (b) with respect to his Existing Equity
Awards, (c) Executive’s rights to be indemnified by the Company or any of its
subsidiaries under any agreement with the Company or any of its

 

3



--------------------------------------------------------------------------------

subsidiaries, the Company’s certificate of incorporation or bylaws, or under
applicable law, which indemnity rights shall extend to Executive’s consulting
services hereunder, or (d) resulting from any breaches of this Agreement.

This release also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights.

(b) In exchange for the promises contained in this Agreement and to the extent
permitted by law, the Company hereby waives, releases and forever discharges,
and agrees that the Company will not in any manner institute, prosecute or
pursue, any and all complaints, claims, charges, liabilities, claims for relief,
demands, suits, actions or causes of action, whether in law or in equity, known
or unknown, which the Company asserts or could assert, at common law, under any
express or implied contract, arising in tort or under any statute, rule,
regulation, order or law, whether federal, state, or local, or on any grounds
whatsoever against the Executive with respect to any event, matter, claim,
damage or injury arising out of or relating to Executive’s relationship with the
Company, the termination of such relationship, or the Employment Agreement
arising up to the date and time of signing of this Agreement by the Company.

Notwithstanding the foregoing, any claim arising from any of the following is
excepted from the scope of this release: (i) any felony or crime involving
Executive’s service to the Company; (ii) any fraud, embezzlement, or breach of
fiduciary duty against the Company; and (iii) any breach of any material
provision of the Confidentiality Agreement referred in Paragraph 9 below.

This release also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights.

8. Acknowledgement of Confidentiality Agreement. Executive acknowledges that
(a) the Employment Agreement adopted by reference the Confidentiality,
Assignment of Inventions and Employment-At-Will Agreement for Consultants and
Employees (the “Confidentiality Agreement”), which such Confidentiality
Agreement shall survive Executive’s separation from the Company, (b) is bound by
the commitments and obligations set forth in the Confidentiality Agreement, and
(c) Executive reaffirms such covenants. The Company acknowledges that the
Confidentiality Agreement shall apply for twelve (12) months from the Separation
Date.

9. Return of Property. Executive affirms that on or prior to the Separation
Date, Executive will return all of the Company’s, documents, and/or any
confidential or proprietary information in Executive’s possession or control,
including, without limitation, memoranda, books, papers, letters, in any way
relating to the Company’s business and affairs, provided, however, that
Executive shall be entitled to keep, and shall not be required to return to the
Company, Executive’s Company-provided computers, phones, IT equipment, and any
associated hardware. The Company agrees and acknowledges that during the
twelve-month period following the Separation Date, the Company shall forward to
Executive’s designated personal email account all personal emails of Executive.

10. No Admission of Liability. By entering into this Agreement, the Company and
all Released Parties do not admit any liability whatsoever to Executive or to
any other person arising out of any claims heretofore or hereafter asserted by
Executive.

11. Agreement to Cooperate With the Company. Executive agrees to assist the
Company in any formal or informal legal matters in which Executive is named as a
party or has knowledge relevant to the matter. Executive acknowledges and agrees
that such assistance may include, but will not be limited to, providing
background information regarding any matter on which Executive previously
worked, aiding in the drafting of declarations, executing declarations or
similar documents, testifying or otherwise

 

4



--------------------------------------------------------------------------------

appearing at investigation interviews, depositions, arbitrations or court
hearings and preparing for the above-described or similar activities. Executive
understands that Executive will receive no additional pay for Executive’s
assistance beyond that provided in this Agreement.

12. Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

13. Severability. In the event any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, duration, or subject, it shall be
construed by limiting and reducing it to the extent necessary to be valid and
enforceable under the applicable law as it shall then appear while giving
effect, to the greatest degree possible, to the original intent of such
provision.

14. Entire Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the complete understanding between Executive and the
Company and supersedes any and all prior agreements (to the extent the terms
thereof are inconsistent with this Agreement), promises, representations, or
inducements, no matter its or their form, concerning its subject matter. No
promises or agreements made subsequent to the execution of this Agreement by
Executive and the Company shall be binding unless reduced to writing and signed
by authorized representatives of Executive and the Company.

15. Choice of Law/Venue. This Agreement shall be governed by Washington law. If
a dispute arises under this Agreement: (a) Executive and the Company both
irrevocably consent to the exclusive jurisdiction and venue of the state and
federal courts located within King County, Washington for resolution of any
matter; and (b) the prevailing party in any arbitration or court
proceeding shall be entitled to recover its reasonable attorneys’ fees, expenses
and costs.

16. Independent Contractor Status. This paragraph shall apply during the
Consulting Period. Executive shall act solely as an independent contractor
hereunder and conduct operations as an independent contractor, and nothing in
this Agreement shall be construed to render Executive as an employee of the
Company. Executive shall not be considered an employee for purposes of any
Company employment policy or any employment benefit plan, and shall not be
entitled to any benefits under any such policy or benefit plan. The Company has
no right to control or direct the details, manner or means by which Executive
performs the consulting services. Executive understands and recognizes that he
shall not be an agent of the Company or have authority to bind, represent or
speak for the Company for any purpose. The Company shall record payments to
Executive on, and provide to Executive, an IRS Form 1099, and the Company shall
not withhold any federal, state or local employment taxes on Executive’s behalf.
Executive agrees to pay all such taxes in a timely manner and as prescribed by
law, and accept exclusive liability for complying with all applicable state and
federal laws governing self-employed individuals, including obligations such as
payment of taxes, social security, disability and other contributions based on
the consulting fee paid to Executive hereunder.

17. Section 409A. It is intended that all of the benefits and payments payable
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended (with state laws of similar effect, “Section 409A”), provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9), and
this Agreement will be construed to the greatest extent possible as consistent
with those provisions. For

 

5



--------------------------------------------------------------------------------

purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right to receive
any installment payments under this Agreement shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
shall at all times be considered a separate and distinct payment.

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. EXECUTIVE SHOULD CONSULT AN ATTORNEY OF HIS CHOICE ABOUT THIS
AGREEMENT BEFORE HE SIGNS THE AGREEMENT. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL
LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

(A) EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT;

(B) EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT BEFORE SIGNING
IT; AND

(C) EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THIS
AGREEMENT, AND THIS AGREEMENT WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. IF EXECUTIVE WISHES TO REVOKE THIS AGREEMENT, EXECUTIVE MUST
DELIVER NOTICE OF EXECUTIVE’S REVOCATION IN WRITING, NO LATER THAN 5:00 P.M. ON
THE 7TH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS AGREEMENT TO MARCHEX, INC.,
520 PIKE STREET, SUITE 2000, SEATTLE, WA 98101, ATTN: ETHAN CALDWELL,
EAC@MARCHEX.COM. EXECUTIVE UNDERSTANDS THAT IF HE REVOKES THIS AGREEMENT, IT
WILL BE NULL AND VOID IN ITS ENTIRETY (OTHER THAN SECTION 1), AND HE WILL NOT BE
ENTITLED TO ANY PAYMENTS OR BENEFITS PROVIDED IN SECTION 3 OF THIS AGREEMENT.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR
MIGHT HAVE AGAINST RELEASEES.

 

Dated: May 11, 2016    

/s/ Russell C. Horowitz

   

Russell C. Horowitz

Dated: May 11, 2016     Marchex, Inc.     By  

/s/ Pete Christothoulou

      Pete Christothoulou       Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Existing Equity Awards

STOCK OPTIONS

 

Grant Number    Grant Date      Plan/Type    Shares      Price      Exercised  
   Vested      Unvested  

00002210

     08/12/2009       2003/ISO      43,196       $ 4.630000         0        
43,196         0   

00002211

     08/12/2009       2003/NQ      106,804       $ 4.630000         0        
106,804         0   

00002374

     05/11/2010       2003/ISO      17,813       $ 4.890000         0        
17,813         0   

00002375

     05/11/2010       2003/NQ      29,687       $ 4.890000         0        
29,687         0   

00002705

     05/11/2010       2003/NQ      36,000       $ 4.890000         0        
36,000         0   

00002716

     05/11/2010       2003/NQ      45,000       $ 4.890000         0        
45,000         0   

00002717

     05/11/2010       2003/NQ      54,000       $ 4.890000         0        
54,000         0   

00002537

     12/20/2010       2003/ISO      17,653       $ 8.770000         0        
17,653         0   

00002538

     12/20/2010       2003/NQ      20,347       $ 8.770000         0        
20,347         0   

00002721

     12/20/2010       2003/NQ      27,000       $ 8.770000         0        
27,000         0   

00002726

     12/20/2010       2003/NQ      33,000       $ 8.770000         0        
33,000         0   

00002731

     12/20/2010       2003/NQ      39,000       $ 8.770000         0        
39,000         0   

00002924

     12/20/2011       2003/ISO      8,749       $ 6.350000         0        
8,749         0   

00002993

     12/20/2011       2003/ISO      4,573       $ 6.350000         0        
4,573         0   

00002925

     12/20/2011       2003/NQ      26,251       $ 6.350000         0        
26,251         0   

00002965

     12/20/2011       2003/NQ      27,000       $ 6.350000         0        
27,000         0   

00002971

     12/20/2011       2003/NQ      28,200       $ 6.350000         0        
28,200         0   

00002994

     12/20/2011       2003/NQ      21,227       $ 6.350000         0        
21,227         0   

00003200

     12/20/2012       2003/ISO      31,223       $ 4.410000         0        
20,301         10,922   

00003201

     12/20/2012       2003/NQ      27,027       $ 4.410000         0        
27,026         1   

00003229

     12/20/2012       2003/NQ      18,800       $ 4.410000         0        
18,800         0   

00003233

     12/20/2012       2003/NQ      19,750       $ 4.410000         0        
19,750         0   

00003237

     12/20/2012       2003/NQ      20,700       $ 4.410000         0        
20,700         0   

00003634

     12/20/2013       2012/ISO      13,376       $ 8.940000         0        
1,000         12,376   

00003635

     12/20/2013       2012/NQ      24,124       $ 8.940000         0        
20,093         4,031   

00003646

     12/20/2013       2012/NQ      18,750       $ 8.940000         0        
18,750         0   

00003650

     12/20/2013       2012/NQ      18,750       $ 8.940000         0        
18,750         0   

 

 

TOTAL:

           778,000               750,670         27,330   

 

RESTRICTED STOCK                                  Grant Number    Grant Date  
   Plan/Type    Shares      Price      Vested      Unvested  

00003196

     12/20/2012       Rest/RSA      58,250       $ 0.010000         43,688      
  14,562   

00003626

     12/20/2013       RS12/RSA      37,500       $ 0.010000         18,750      
  18,750   

 

 

TOTAL:

           95,750            62,438         33,312   